Case: 14-51247      Document: 00513002000         Page: 1    Date Filed: 04/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-51247
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 13, 2015
                                                                           Lyle W. Cayce
WILLIAM BATH; MERRILEE BATH,                                                    Clerk
                                                 Plaintiffs–Appellants,
versus
UNITED STATES OF AMERICA,
                                                 Defendant–Appellee.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:13-CV-335




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *

       William and Merrill Bath sued under the Federal Tort Claims Act,
alleging negligent medical care at a veterans’ hospital. The district court
granted the government’s motion to dismiss for want of jurisdiction under Fed-
eral Rule of Civil Procedure 12(b)(1) “because the plaintiffs failed to present
their administrative claims within two years of accrual as required by the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51247    Document: 00513002000      Page: 2   Date Filed: 04/13/2015



                                  No. 14-51247
FTCA.” The district court explained its ruling in a brief but sufficiently thor-
ough and convincing Memorandum Opinion filed September 23, 2014. The
court correctly reasoned, based on undisputed facts, that Mr. Bath knew of the
injury well before filing his administrative claim.

      The judgment of dismissal is AFFIRMED, essentially for the reasons
advanced by the district court.




                                       2